DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, first paragraph, filed 11 May 2021, with respect to amended claim 1, have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn.
 In particular, Applicant argues that the Agilent reference, cited in the office action mailed 12 November 2020 as teaching the feature regarding the claimed volume of the liquid chromatography apparatus, has only an isocratic mode whereas the embodied invention can be operated either in isocratic or differential pumping mode and that, as known in the art, the resolution of a differential mode is significantly higher than when in isocratic mode. Applicant thus concludes that if the Agilent HPLC 1100 included the option of differential pumping, the size would increase dramatically and therefore it would be improper to compare Agilent’s instrument with the apparatus of the embodied invention and therefore it would not be obvious for a skilled person to take Agilent into consideration for prior art with a reasonable expectation of success.
Regarding the above, the examiner agrees that, in light of Applicant’s remarks, Agilent in combination with the other cited prior art cannot be utilized as proper prior art and the rejection thereto has thus been withdrawn for the reasons argued by Applicant as noted above. 

Reasons for Allowance
Claims 1-11, 13-14, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a liquid chromatography apparatus wherein the preparation loop, sample loop, chromatography column and detector device are selected and configured that the liquid chromatography apparatus has a total volume of less than 22 L, when considered in combination with the other limitations as recited in the claim.
As to claim 22: The claim is drawn to a liquid chromatography apparatus and recites the same allowable features as noted above in addition to other features and is therefore indicated allowable at least by virtue of including the allowable limitations cited above with regard to claim 1.
As to claims 2-11, 13-14, 21, and 23-26: Each of said claims depends ultimately from one of claims 1 or 22 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856